 



EXHIBIT 10.1

AMENDED AND RESTATED

CHANGE IN CONTROL AND NONCOMPETITION AGREEMENT

          THIS AMENDED AND RESTATED CHANGE IN CONTROL AND NONCOMPETITION
AGREEMENT (the “Agreement”) is dated as of _____________________, between AMB
Property, L.P., a Delaware limited partnership (the “Company”), and
_____________________ (the “Executive”). This Agreement supersedes in its
entirety that certain Change in Control and Noncompetition Agreement entered
into between the Company and the Executive as of _____________________.



1.   TERM OF AGREEMENT

          This Agreement shall commence on the date hereof and will terminate on
November 26, 2005; provided, however, that commencing on November 26, 2005, and
each November 26 thereafter, the term of this Agreement shall be automatically
extended for one additional year unless, not later than October 30 of the
preceding year, the Company shall have given notice that it does not wish to
extend this Agreement; provided, further, that if a Change in Control (as
defined in Section 2) occurs during the original or extended term of this
Agreement, this Agreement shall continue in effect until the later of
November 26, 2005 and twenty-four (24) months after the date on which such
Change in Control occurred (the “Change in Control Date”).



2.   DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” shall mean:

          (a) gross negligence or willful misconduct in the performance of the
Executive’s duties;

          (b) the Executive’s willful and continued failure to substantially
perform the Executive’s duties with the Company (other than a failure resulting
from the Executive’s incapacity due to physical or mental illness or any failure
after the Executive’s issuance of a Notice of Termination (as defined in
Section 3.6)), after a written demand for substantial performance is delivered
to the Executive by the Board of Directors (the “Board”) of AMB Property
Corporation, a Maryland corporation (the “General Partner”);

          (c) fraud or other conduct against the material best interests of the
Company; or

          (d) a conviction of a felony if such conviction has a material adverse
effect on the Company.

 



--------------------------------------------------------------------------------



 



A “Change in Control” shall be deemed to occur if:

          (a) the shareholders of the General Partner approve a plan of complete
liquidation of the General Partner or an agreement for the sale or disposition
by the General Partner of all or substantially all of the General Partner’s
assets, or the General Partner disposes of more than fifty percent (50%) of its
interest in the Company;

          (b) any Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the General Partner
representing forty percent (40%) or more of the combined voting power of the
General Partner’s then outstanding securities. For purposes of this Agreement,
(A) the term “Person” is used as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
provided, however, that the term shall not include the General Partner, any
trustee or other fiduciary holding securities under an employee benefit plan of
the General Partner, and any corporation owned, directly or indirectly, by the
shareholders of the General Partner, in substantially the same proportions as
their ownership of stock of the General Partner, and (B) the term “Beneficial
Owner” shall have the meaning given to such term in Rule 13d-3 under the
Exchange Act;

          (c) during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
General Partner to effect a transaction described in clauses (a), (b) or (d))
whose election by the Board or nomination for election by the General Partner’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

          (d) the shareholders of the General Partner approve a merger or
consolidation of the General Partner with any other corporation (or other
entity), other than (i) a merger or consolidation which would result in the
voting securities of the General Partner outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined voting power of the voting securities of the General Partner or
such surviving entity outstanding immediately after such merger or consolidation
or (ii) where more than fifty percent (50%) of the directors of the General
Partner or the surviving entity after such merger or consolidation were
directors of the General Partner immediately before such merger or
consolidation.

2



--------------------------------------------------------------------------------



 



“Date of Termination” shall mean:

          (a) if the Executive’s employment is terminated by his death, the date
of his death;

          (b) if the Executive’s employment is terminated by reason of his
Disability, the date of the opinion of the physician referred to in the
definition of “Disability” hereof; or

          (c) if the Executive’s employment is terminated by the Company or by
the Executive for any reason other than death or Disability, the date specified
in the Notice of Termination;

provided, that, if within fifteen (15) days after any Notice of Termination (as
defined in Section 3.6) is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, then
the Date of Termination shall be the date on which the dispute is finally
resolved, either by mutual written agreement of the parties, or otherwise;
provided, however, that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.

                    “Disability” shall mean the Executive’s physical or mental
disability or infirmity which, in the opinion of a competent physician selected
by the Board, renders the Executive unable to perform properly his duties as an
employee of the Company, and as a result, the Executive is unable to perform
such duties for six (6) consecutive calendar months or for shorter periods
aggregating one hundred and eighty (180) business days in any twelve (12) month
period, but only to the extent that such definition does not violate the
Americans with Disabilities Act.

                    “Good Reason” shall mean, without the Executive’s express
written consent, the occurrence after a Change in Control of any of the
following circumstances unless such circumstances are fully corrected (provided
such circumstances are capable of correction) prior to the Date of Termination
as specified in the Notice of Termination:

          (a) the assignment to the Executive of any duties inconsistent with
the position in the Company that the Executive held immediately prior to the
Change in Control Date, a significant adverse alteration in the nature or status
of the Executive’s responsibilities or the conditions of the Executive’s
employment from those in effect immediately prior to the Change in Control Date,
or any other action by the Company that results in a material diminution in the
Executive’s position, authority, duties or responsibilities from those in effect
immediately prior to the Change in Control Date;

          (b) a reduction in the Executive’s annual base compensation as in
effect on the Change in Control Date;

          (c) the relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the Change in Control Date (the
“Principal

3



--------------------------------------------------------------------------------



 



Location”) to a location more than fifty (50) miles from such location or the
Company’s requiring the Executive, without the Executive’s written consent, to
be based anywhere other than the Principal Location, except for required travel
on the Company’s business to an extent substantially consistent with the
Executive’s business travel obligations prior to the Change in Control Date;

          (d) the Company’s failure to pay to the Executive any portion of the
Executive’s compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven (7) days of the date such compensation is due; or

          (e) the Company’s failure to continue in effect any material
compensation or benefit plan or practice in which the Executive is eligible to
participate in on the Change in Control Date (other than any equity based plan),
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the Company’s
failure to continue the Executive’s participation therein (or in such substitute
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of benefits provided and the level of the Executive’s participation
relative to other participants, as existed at the time of the Change in Control
Date;

provided, however, that the Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder.



3.
  COMPENSATION UPON TERMINATION

          3.1.       Death.

                              Whether or not there is a Change in Control, if
the Executive’s employment shall be terminated due to the Executive’s death, the
Company shall pay monthly to the Executive’s estate for a period equal to one
(1) year following the Date of Termination an amount equal to the sum of: (i)
one-twelfth of the Executive’s annual base compensation as in effect on the Date
of Termination plus (ii) one-twelfth of any bonus at the most recent annual
amount received, or entitled to be received, by the Executive for the most
recent annual period. At the Executive’s estate’s expense, the Executive’s
spouse and children shall also be entitled to any continuation of health
insurance coverage rights under any applicable law.

          3.2.       Disability.

                       Whether or not there is a Change in Control, if the
Executive’s employment shall be terminated by reason of Disability, the Company
shall pay to the Executive a single payment in an amount equal to the sum of:
(i) the Executive’s annual base compensation as in effect on the Date of
Termination plus (ii) an amount equal to the annual bonus received, or entitled
to be received, by the Executive for the most recent annual period. Such payment
shall be in addition to any disability insurance payments to which the Executive
is otherwise entitled. At the Executive’s own expense, the Executive and the
Executive’s spouse and children shall also be entitled to any continuation of
health insurance coverage rights under any applicable law.

4



--------------------------------------------------------------------------------



 



            3.3.     Termination Upon Change in Control.

                        If during the term or extended term of this Agreement
and within two (2) years following a Change in Control, the Executive’s
employment with the Company is terminated, in addition to his base compensation
and any bonus then payable through the Date of Termination and, at the
Executive’s own expense, any continuation of health insurance coverage rights
under any applicable law, the Executive shall be entitled to the benefits
provided below, unless such termination is (i) because of the Executive’s death,
Disability or retirement, (ii) by the Company for Cause or (iii) by the
Executive other than for Good Reason; provided, however, that in the event the
Executive’s employment is terminated for any reason and subsequently a Change in
Control occurs, the Executive shall not be entitled to any benefits hereunder,
other than pursuant to Sections 3.1 and 3.2:

                        (a)     the Company shall pay to the Executive, when
due, the Executive’s base compensation and any bonus then payable through the
Date of Termination;

                        (b)     in lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination, the Company shall
pay as severance pay to the Executive a lump sum payment in cash within 30 days
of the Date of Termination equal to the sum of the following:

                                (i)     two (2) times the Executive’s annual
base compensation as in effect as of the Date of Termination or immediately
prior to the Change in Control Date, whichever is greater; and

                                (ii)     two (2) times the average of the annual
bonus payments received, or entitled to be received, by the Executive for the
three (3) most recent annual periods; provided, however, that if the Executive
has been employed by the Company as an executive officer for less than three (3)
years, then he or she shall be paid two (2) times the average of the annual
bonus payments received, or entitled to be received, by the Executive for all
prior annual periods that the Executive was employed by the Company as an
executive officer (annualizing any prorated bonus for a partial first year);

                        (c)     for a twenty-four (24) month period after such
termination (the “Coverage Period”), the Company shall continue to provide the
Executive and the Executive’s eligible family members with medical and dental
health benefits and life and disability insurance at least equal to those which
would have been provided to the Executive and them if the Executive’s employment
had not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter; provided, however, that if the Executive
becomes re-employed with another employer and is eligible to receive medical and
dental health benefits and life and disability insurance under another
employer’s plans, the Company’s obligations under this Section 3.3(c) shall be
reduced to the extent comparable benefits are actually received by the Executive
during the twenty-four (24) month period following the Executive’s termination,
and any such benefits actually received by the Executive shall be reported to
the Company; and

                        (d)     the Company shall pay to the Executive on or
about the date or dates that the contributions would have been made an amount
equal to the aggregate amount of

5



--------------------------------------------------------------------------------



 



the Company’s maximum contributions that would have been made under the
Company’s 401(k) plan (the “401(k) Plan”) during the Coverage Period if the
Executive had continued to be employed and participated in the 401(k) Plan
during the Coverage Period.

          3.4.     Certain Additional Payments by the Company.

                     (a)     Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

                     (b)     Subject to the provisions of Section 3.4(c), all
determinations required to be made under this Section 3.4, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change in Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Subject to
Section 3.4(e) below, any Gross-Up Payment, as determined pursuant to this
Section 3.4, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. For
purposes of making the calculations required by this Section 3.4, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”). As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 3.4(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

                     (c)     The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the

6



--------------------------------------------------------------------------------



 



date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

               (i)     give the Company any information reasonably requested by
the Company relating to such claim;

               (ii)     take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;

               (iii)     cooperate with the Company in good faith in order
effectively to contest such claim; and

               (iv)     permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3.4(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

               (d)     If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3.4(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 3.4(c))
promptly pay to the Company the amount of such refund

7



--------------------------------------------------------------------------------



 



(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 3.4(c), a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

               (e)     Notwithstanding any other provision of this Section 3.4,
the Company may withhold and pay over to the Internal Revenue Service for the
benefit of the Executive all or any portion of the Gross-Up Payment that it
determines in good faith that it is or may be in the future required to
withhold, and the Executive hereby consents to such withholding.

               (f)      Definitions.     The following terms shall have the
following meanings for purposes of this Section 3.4.



                         (i)     “Excise Tax” shall mean the excise tax imposed
by Section 4999 of the Code, together with any interest or penalties imposed
with respect to such excise tax.



                         (ii)     A “Payment” shall mean any payment, benefit or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.

  3.5.     Accelerated Vesting of Options and other Equity-Based Awards upon a
Change in Control.     Notwithstanding anything to the contrary set forth in any
stock, option or other equity incentive award plan of the Company or in any
option, restricted stock or other equity-based award agreement between the
Company and the Executive (regardless of whether such agreement is under any
such stock, option or other equity incentive award plan), upon a Change in
Control (or at such other time prior to a Change in Control as may be determined
by the Board in its discretion), all options to acquire any equity securities of
the Company held by the Executive shall immediately become exercisable and fully
vested and all shares of restricted stock, restricted stock units, deferred
stock awards and other awards based upon the Company’s equity securities held by
the Executive shall immediately become fully vested, exercisable or payable, as
applicable, and any forfeiture provisions with respect to such awards shall
immediately lapse; provided , however, that the payment of any such accelerated
amounts may be delayed to the extent necessary to comply with Code Section 409A
and any regulations promulgated thereunder. If the vesting of an award has been
accelerated pursuant to this Section 3.5 expressly in anticipation of a Change
in Control and the Board later determines that the Change in Control will not be
consummated, the Board may rescind the effect of the acceleration as to any
accelerated awards.

  3.6     Notice.     Any termination of the Executive’s employment by the
Company or the Executive shall be communicated by written notice of termination
to the other party (the “Notice of Termination”). The Notice of Termination
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and

8



--------------------------------------------------------------------------------



 



circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

          3.7     Termination Obligations.

                    (a)     The Executive hereby acknowledges and agrees that
all Personal Property and equipment furnished to or prepared by the Executive in
the course of or incident to his employment, belongs to the Company and shall be
promptly returned to the Company upon termination of the Executive’s employment.
“Personal Property” includes, without limitation, all electronic devices of the
Company used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, pagers and tape recorders
and all books, manuals, records, reports, notes, contracts, lists, blueprints,
maps and other documents, or materials, or copies thereof (including computer
files), and all other proprietary information relating to the business of the
Company. Following termination, the Executive will not retain any written or
other tangible material containing any proprietary information of the Company.

                    (b)     The Executive’s obligations under this Section 3.7
and Section 4 hereof shall survive termination of the Executive’s employment and
the expiration of this Agreement.

                    (c)     Upon termination of the Executive’s employment, the
Executive will be deemed to have resigned from all offices and directorships
then held with the Company or any affiliate.

          3.8     No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for herein by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by the Executive as the result
of employment by another employer.



4.   CONFIDENTIALITY, NONCOMPETITION AND NONSOLICITATION COVENANTS

          4.1     Confidentiality. In consideration of and in connection with
the benefits provided to the Executive under this Agreement, the Executive
hereby agrees that the Executive will not, during the Executive’s employment or
at any time thereafter directly or indirectly disclose or make available to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, any Confidential Information (as defined below). The Executive
agrees that, upon termination of his employment with the Company, all
Confidential Information in his possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Company and shall not be retained by the Executive or
furnished to any third party, in any form except as provided herein; provided,
however, that the Executive shall not be obligated to treat as confidential, or
return to the Company copies of any Confidential Information that (i) was
publicly known at the time of disclosure to the Executive, (ii) becomes publicly
known or available thereafter other than by any means in violation of this
Agreement or any other duty owed to the Company by the Executive, or (iii) is
lawfully disclosed to the Executive by a third party. As used in this Agreement
the term “Confidential Information” means information disclosed to the Executive
or

9



--------------------------------------------------------------------------------



 



known by the Executive as a consequence of or through his relationship with the
Company, about the owners, tenants, employees, consultants, vendors, business
methods, public relations methods, organization, procedures, property
acquisition and development, or finances, including, without limitation,
information of or relating to owner or tenant lists of the Company and its
affiliates.

          4.2     Noncompetition. During the term of the Executive’s employment,
the Executive shall not engage in any activities, directly or indirectly, in
respect of commercial real estate, and will not make any investment in respect
of industrial real estate, other than through ownership of not more than five
percent (5%) of the outstanding shares of a public company engaged in such
activities and through investments listed on Schedule I hereto.

          4.3     Nonsolicitation. In consideration of and in connection with
the benefits provided to the Executive under this Agreement, for a period of two
(2) years following the Date of Termination, the Executive shall not solicit or
induce any of the Company’s or its affiliates’ employees, agents or independent
contractors to end their relationship with the Company or its affiliates, or
recruit, hire or otherwise induce any such person to perform services for the
Executive, or any other person, firm or company.



5.   GENERAL PROVISIONS

          5.1     Successors; Binding Agreement

                            (a)     The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Executive to receive compensation from the
Company in the same amount and on the same terms to which the Executive would be
entitled hereunder if the Executive terminated the Executive’s employment for
Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. Unless expressly provided
otherwise, “Company” as used herein shall mean the Company as defined in this
Agreement and any successor to its business and/or assets as aforesaid.

                     (b)    This Agreement shall inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive hereunder had the Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of his Agreement to the Executive’s devisee, legatee or other designee
or, if there is no such designee, to the Executive’s estate.

          5.2     Injunctive Relief and Enforcement. The Executive acknowledges
that the remedies at law for any breach by him of the provisions of Sections 3.7
or 4 hereof may be

10



--------------------------------------------------------------------------------



 



inadequate and that, therefore, in the event of breach by the Executive of the
terms of Sections 3.7 or 4 hereof, the Company shall be entitled to institute
legal proceedings to enforce the specific performance of this Agreement by the
Executive and to enjoin the Executive from any further violation of Sections 3.7
or 4 hereof and to exercise such remedies cumulatively or in conjunction with
all other rights and remedies provided by law and not otherwise limited by this
Agreement.

          5.3     No Contract of Employment. The Executive acknowledges that the
Executive’s employment with the Company is at will. This Agreement shall not
confer upon the Executive any right of continued or future employment by the
Company or any right to compensation or benefits from the Company except the
rights specifically stated herein, and shall not limit the right of the Company
to terminate the Executive’s employment at any time with or without cause.

          5.4     Notice. For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when addressed as follows and
(i) when personally delivered, (ii) when transmitted by telecopy, electronic or
digital transmission with receipt confirmed, (iii) one day after delivery to an
overnight air courier guaranteeing next day delivery, or (iv) upon receipt if
sent by certified or registered mail. In each case notice shall be sent to:

     
   If to Executive:
  [Name]
AMB Property Corporation
[Address]
[Address]
Facsimile:

     
   If to the Company:
  AMB Property Corporation
Pier 1, Bay 1
San Francisco, CA 94111
Attention: General Counsel
Facsimile: (415) 394-9001

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

          5.5     Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. In addition, in the event any provision in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of extending for too great a period of time or over too great a
geographical area or by reason of being too extensive in any other respect, each
such agreement shall be interpreted to extend over the maximum period of time
for which it may be enforceable and to the maximum extent in all other respects
as to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

11



--------------------------------------------------------------------------------



 



          5.6     Assignment. This Agreement may not be assigned by the
Executive, but may be assigned by the Company to any successor to its business
and will inure to the benefit and be binding upon any such successor.

          5.7     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          5.8     Headings. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

          5.9     Choice of Law. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of California without
giving effect to the principles of conflict of laws thereof.

          5.10     Indemnification. To the fullest extent permitted under
applicable law, the Company shall indemnify, defend and hold the Executive
harmless from and against any and all causes of action, claims, demands,
liabilities, damages, costs and expenses of any nature whatsoever (collectively,
“Damages”) directly or indirectly arising out of or relating to the Executive
discharging the Executive’s duties on behalf of the Company and/or its
respective subsidiaries and affiliates, so long as the Executive acted in good
faith within the course and scope of the Executive’s duties with respect to the
matter giving rise to the claim or Damages for which the Executive seeks
indemnification.

          5.11     LIMITATION ON LIABILITIES. IF EITHER THE EXECUTIVE OR THE
COMPANY IS AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED
TO THIS AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER
EXPRESS OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN
WHOLE OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES
SHALL BE LIMITED TO CONTRACTUAL DAMAGES AND SHALL EXCLUDE (I) PUNITIVE DAMAGES,
AND (II) CONSEQUENTIAL AND/OR INCIDENTAL DAMAGES (E.G., LOST PROFITS AND OTHER
INDIRECT OR SPECULATIVE DAMAGES). THE MAXIMUM AMOUNT OF DAMAGES THAT THE
EXECUTIVE MAY RECOVER FOR ANY REASON SHALL BE THE AMOUNT EQUAL TO ALL AMOUNTS
OWED (BUT NOT YET PAID) TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT THROUGH ITS
TERM AND THROUGH ANY APPLICABLE SEVERANCE PERIOD, PLUS INTEREST ON ANY DELAYED
PAYMENT AT THE MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER
THE DATE(S) THAT SUCH PAYMENTS WERE DUE.

          5.12     WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.

12



--------------------------------------------------------------------------------



 



          5.13     Attorneys’ Fees. If any legal action, arbitration or other
proceeding, is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach or default in connection with any of the provisions of
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, including
any appeal of such action or proceeding, in addition to any other relief to
which that party may be entitled.

          5.14     Entire Agreement. This Agreement contains the entire
agreement and understanding between the Company and the Executive with respect
to the matters contained herein, and no representations, promises, agreements or
understandings, written or oral, not herein contained shall be of any force or
effect. This Agreement shall not be changed unless in writing and signed by both
the Executive and the Company.

          5.15     The Executive’s Acknowledgment. The Executive acknowledges
(a) that he has had the opportunity to consult with independent counsel of his
own choice concerning this Agreement, and (b) that he has read and understands
the Agreement, is fully aware of its legal effect, and has entered into it
freely based on his own judgment.

(Signature Page Follows)

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Change in Control and Noncompetition Agreement as of the date and year first
written above.

  AMB PROPERTY, L.P.
a Delaware limited partnership

      By:   AMB Property Corporation
its general partner

      By:        

--------------------------------------------------------------------------------

Name:     Title:

  EXECUTIVE

--------------------------------------------------------------------------------

   Name:

S-1